Case: 20-60865     Document: 00516244646         Page: 1     Date Filed: 03/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                          March 18, 2022
                                  No. 20-60865
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk


   Maria Elena Aguilar,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 784 309


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Maria Elena Aguilar petitions for review of the order of the Board of
   Immigration Appeals (BIA) affirming the decision of the immigration judge
   (IJ) denying her applications for asylum, withholding of removal, and
   protection under the Convention Against Torture (CAT).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60865     Document: 00516244646          Page: 2      Date Filed: 03/18/2022




                                   No. 20-60865


          When the BIA affirms the IJ without opinion, as it did here, this court
   reviews the IJ’s decision. See Moin v. Ashcroft, 335 F.3d 415, 418 (5th Cir.
   2003). Findings of fact, including the denial of asylum, withholding of
   removal, and CAT protection, are reviewed under the substantial evidence
   standard, meaning that we may not overturn factual findings unless the
   evidence compels a contrary conclusion. Chen v. Gonzales, 470 F.3d 1131,
   1134 (5th Cir. 2006). Conclusions of law are reviewed de novo. Sharma v.
   Holder, 729 F.3d 407, 411 (5th Cir. 2013).
          Aguilar has abandoned all issues raised for review due to failure to
   brief. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003); see also
   Beasley v. McCotter, 798 F.2d 116, 118 (5th Cir. 1986) (holding that, unlike
   pro se briefs, counseled briefs are not entitled to liberal construction). The
   brief failed to challenge the IJ’s finding that her proposed particular social
   group of “women who cannot leave their husbands” is not cognizable.
   Regarding her arguments in support of her CAT claim, the brief contained
   mostly conclusory statements with sparse citations to relevant authorities
   and parts of the record. See Fed. R. App. P. 28(a)(8)(A).
          Accordingly, Aguilar’s petition for review is DENIED.
          We add a further note of concern that petitioner’s brief lacked the
   required statement of the standard of review. See Fed. R. App. P.
   28(a)(8)(B). The brief also lacked an adequate statement of the case and
   summary of the argument. See Fed. R. App. P. 28(a)(6)-(7). Counsel is
   therefore WARNED that future frivolous filings could subject him to
   sanctions. See 28 U.S.C. § 1927; Fed. R. App. P. 38.




                                         2